DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice Regarding Prohibition Against Non-Statutory Double Patenting Rejections
It is again noted that the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.  See MPEP § 804.01(B).

Claim Status
Claims 1, 2, 4, 8, 11-14, and 16 have been amended, claims 3, 5-7, 9, 10, 15, and 17 have been cancelled, and claims 18-25 are newly added.  Claims 1, 2, 4, 8, 11-14, 16, and 18-25 are pending.  

Claim Interpretation
 Claim 24 recites, “A memory device having computer-readable instructions recorded thereon, the computer-readable instructions executable by a processor to program a computer to perform operations comprising: establishing a domain …obtaining a preview license … binding the preview license …sending to the first member device of the domain, a package having the digital content and the preview license … enabling a second member device of the domain to consume the digital content as controlled by the preview license by providing the package having the digital content and the preview license embedded therein to the second member device of the domain.”  The claim recites a memory device having computer-readable instructions executable by a processor to program a computer to perform operations comprising establishing a domain; Applicant’s specification discloses this domain establishing step being performed by the domain controller (see PGPub [68]-[70], Figure 3).  The claim further recites obtaining a preview license, binding the preview license to the domain, and sending the content/license package to the first member of the domain;  Applicant’s specification discloses these steps as being performed by the content server and/or license server ([37], [69]; see also [33] disclosing license/content server may be one server).  The claim further recites enabling a second member device of the domain to consume the digital content as controlled by the preview license by providing the package having the digital content and the preview license embedded therein to the second member device of the domain; Applicant’s specification discloses these steps can be performed by one domain member device to another (See Figure 8, PGPub [89]-[90]).  As noted above, the claim recites a single memory device having instructions executable by a processor to perform operations.  Applicant’s specification does not specifically disclose a single memory device and instructions executable by a single processor, as performing operations on 3 different servers (domain controller, license server, content server) as well as on a domain member device.  Applicant’s specification does disclose the servers as possibly comprising a single device (see PGPub [33]), so this interpretation will be used in the examination of the claims.  Applicant’s specification does also disclose that the content/license server can send the content/license package to separate domain devices (see PGPub [89]).  

Response to Applicant Remarks
With regard to the rejection under 35 USC 101, Applicant remarks, 
“Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant respectfully disagrees. As noted above, claims 1, 2, 4, 8, 11-14, and 16 have been amended, and claims 3, 5-7, 9, 10, 15, and 17 have been cancelled…claim 1 now recites a method of communications at a content-consuming device, comprising:  sending a request to join a domain, the request including a particular make and model of the content-consuming device; receiving approval to join the domain based at least on the particular make and model of the content-consuming device, joining the domain in response to receiving the approval to join; receiving a package including the digital content and a preview license associated with the digital content based at least on the content-consuming device being a member of the domain, wherein the preview license controls which one or more portions of the digital content a the content-consuming device is allowed to consume, the one or more portions defining less than all of the digital content and enables each member device of the domain to consume the one or more portions of the digital content according to the preview license being bound to the domain, and consuming the one or more portions of the digital content controlled by the preview license. As such, Applicant respectfully requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 101 of claims 1-17.”  (Page 7 of Remarks).
It is noted that Applicant’s remarks do not specifically point out what Applicant believes would overcome the rejection.  The amended claim 1 recites sending a join request, receiving approval, joining a domain, receiving a package including content and license, and consuming the content.  These steps of receiving and consuming licensed content, under broadest reasonable interpretation, pertain to commercial or legal interactions, a method of organizing human activity.   It is further noted that the amended language ‘at a content-consuming device’ does not comprise a device, but rather describes a location of the recited communication method.  As discussed further below, the claim is not integrated into a practical application, nor does the claim recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The rejections under 35 USC 101 are therefore maintained.

 With regard to the rejections under 35 USC 102/103, Applicant generally recites the limitations of claim 1, and remarks Jogand-Coulomb and Boccon-Gibaud, either taken alone or in combination, fail to disclose or suggest the limitations as recited in amended claim 1 (pages 8-9 of Remarks).  Examiner notes that Applicant has not specifically pointed out any specific feature that Applicant feels distinguishes the claim from the prior art.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the absence of any specifically targeted arguments, the arguments will be interpreted as being directed to claim amendments.   With regard to claim amendments and newly added claims, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments.

 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 8, 11-14, 16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claims 1, 2, 4, 13, 14, 16, 18-23, independent claim 1 is directed to a method and independent claim 13 is directed to a computer-readable medium storing computer sending a request to join a domain, the request including a particular make and model of the content-consuming device; receiving approval to join the domain based at least on the particular make and model of the content-consuming device; joining the domain in response to receiving the approval to join; receiving a package including the digital content and a preview license associated with the digital content based at least on the content-consuming device being a member of the domain, wherein the preview license controls which one or more portions of the digital content the content-consuming device is allowed to consume, the one or more portions defining less than all of the digital content and enables each member …of the domain to consume the one or more portions of the digital content according to the preview license being bound to the domain; and consuming the one or more portions of the digital content controlled by the preview license.  The limitations of sending a domain join request, receiving join approval, joining, receiving license and digital content based on domain membership, and consuming the content, comprise a process of joining a domain, receiving a license and content and consuming content, which, under broadest reasonable interpretation, pertains to commercial or legal interactions of license management.  That is, other than reciting, “at a content-consuming device”, “computer-readable medium storing computer executable code”, 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of content-consuming device, computer-readable medium storing computer executable code. These elements are recited at a high level of generality (i.e., as a generic content-consuming device and computer-readable medium, performing generic computer functions of sending and receiving request data, ‘joining’ as in recording device-domain data, receiving and consuming content, and storing executable code), such that the limitations reciting functions of the computer elements amount to no more than implementing the abstract idea upon generic computer elements.  There is no improvement to the function of a computer or to any other technology or technical field.  Rather, the limitations serve only to generally link the use of the judicial exception to a particular technological environment.   
The claims 1, 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of content-consuming device, computer-readable medium storing computer executable code, amount to no more than generic computer elements for implementing the abstract idea.  Implementing an abstract idea using generic computer elements cannot provide an inventive concept.  The claims are not patent eligible. 
Dependent claims 2, 4, 14, 16, 18-23, recite receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that …is allowed to consume one or more additional portions of the digital content; distributing the digital content and the preview license to another …member of the domain, the previous license being distributed enabling the another … to consume the one or more portions of the digital content according to the preview license being bound to the domain without the another … acquiring an additional license; accessing a content key contained in the preview license by decrypting the content key with a domain private key that is specific to the domain sending the preview license; accessing the one or more portions of the digital content by decrypting the one or more portions of the digital content with the content key; and consuming the one or more portions of the digital content for a limited amount of time or for a limited number of plays; each of the member …in the domain are … of the particular make and model; domain membership is limited by a maximum number of member devices.  These limitations serve only to further describe the implementation of the abstract idea, and do not integrate the abstract idea into a practical application.  The additional elements of the content-consuming devices, portable media players and computer-readable medium storing computer executable code, comprise the elements for implementing the abstract idea. The elements are recited at a high level of generality, and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. It is additionally noted that the keys and encryption/decryption processes are not recited with any level of specificity, and, as such, are interpreted as generic elements performing generic functions and not amounting to significantly more.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, sending a domain join request, 
Accordingly, claims 1, 2, 4, 13, 14, 16, ,18-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

With regard to claims 24, 25, 8, 11, 12, independent claim 24 is directed to a memory device having computer-readable instructions recorded thereon, the computer-readable instructions executable by a processor to program a computer to perform  a method comprising,  establishing a domain including devices of a specific make and model; obtaining a preview license including a policy that governs rights and restrictions applicable to digital content to control access to the digital content by …the domain, the preview license being obtained to control consumption of the digital content by … the domain; binding the preview license to the domain to enforce the policy on the domain; identifying a make and model of a first member … for inclusion in the domain; sending to the first member …of the domain, a package having the digital content and the preview license associated with the digital content embedded therein; and enabling a second member … of the domain to consume the digital content as controlled by the preview license by providing the package having the digital content and the preview license embedded therein to the second member …of the domain.
The limitations of establishing a domain (where it is noted that the ‘domain’ comprises a set including or to include data regarding devices of a specific make and model, and, as such comprises an abstraction), obtaining a preview license to control access to digital content by domain, binding the preview license to the domain, identifying a make and model of a first member in the domain, sending to the first member a package having the digital content and the preview license and enabling a second member to consume the digital content by providing the package to the second member, comprise a method of establishing a domain and obtaining, binding, and sending licenses and content to domain members, a method of license management, and therefore a commercial or legal interaction.  That is, other than reciting, a processor to program a computer, by the devices, to the first member device, to the second member device, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of memory device, a processor, a computer, devices, first member device, second member device.  These elements are recited at a high level of generality (i.e., as a generic memory device, processor, computer, and member devices, performing generic computer functions of establishing a dataset, obtaining data, associating (binding) data, identifying data and sending data), such that the limitations reciting functions of the computer 
The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of memory device, computer-readable instructions, a processor, a computer, devices, first member device, second member device amount to no more than generic computer elements for implementing the abstract idea.  Implementing an abstract idea using generic computer elements cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claim 12 recites data descriptions (domain private key that is specific to the domain; the digital content is encrypted with a content key; the preview license contains the content key encrypted by a domain public key that is specific to the domain), which do not add significantly more to the abstract idea. Claim 12 further recites accessing the content key contained in the license by decrypting the content key with the domain private key, accessing some or all of the digital content by decrypting the some or all of the digital content with the content key; and consuming either the some but not all of the digital content, or the some or all of the digital content for a limited amount of time or for a limited number of plays.   It is further noted that dependent claim 8 recites only data descriptions of the digital content (a movie and non-contiguous segments of the content), the license (indicates permission to consume content).  Dependent claim 11 also recites only data descriptions, describing the preview license (allows the first member device, each of the first member device and the second member device in the domain are portable media players of the particular make and model, comprise the elements for implementing the abstract idea. The elements are recited at a high level of generality, and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. It is additionally noted that the keys and encryption/decryption processes are not recited with any level of specificity, and, as such, are interpreted as generic elements performing generic functions and not amounting to significantly more.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, a method of establishing a domain and obtaining, binding, and sending licenses and content to domain members, an abstract idea pertaining to commercial and legal interactions of license management, which is a method of organizing human activity.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention.   
Accordingly, claims 24, 8, 11, 12, 25 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

 
 Claim Rejections - 35 USC § 112, first paragraph
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, 11-14, 16, 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, the claim recites, “A method of communications at a content-consuming device, comprising: sending a request to join a domain, the request including a particular make and model of the content-consuming device; receiving approval to join the domain based at least on the particular make and model of the content-consuming device; joining the domain in response to receiving the approval to join…”  This recites a method at a content-consuming device comprising receiving approval to join and joining the domain.  However, Applicant’s specification does not specifically disclose the content-consuming device joining the domain; rather, Applicant’s specification discloses the domain controller as joining the device to the domain; see PGPub [69], “…Domain controller 110 may thus ensure that the domain has not reached this limit before joining personal computer 118…”; see also [70], “…operation 310 represents that domain controller 110 joins personal computer 118 to domain…”  Furthermore, there is no disclosure that the joining is done in response to receiving approval. The claim therefore comprises new matter and is rejected as failing to comply with the written description requirement.  Dependent claims 2, 4, 18-20 inherit the same deficiency and are rejected for the same reason.
With regard to claim 12, the claim recites,  “The method of claim 24, wherein the first member device has a domain private key that is specific to the domain, the digital content is encrypted with a content key, and the preview license contains the content key encrypted by a domain public key that is specific to the domain, and further comprising: accessing, at the first member device, the content key … accessing, at the first member device, some or all of the digital content …consuming, by the first member device…”  However, Claim 12 depends from claim 24, which recites a single memory device having instructions executable by a processor to perform operations. As further noted above, the only possible interpretation which is disclosed by Applicant’s specification comprises a single device (domain controller/license/content server) performing the steps.  However, claim 12 recites a different device (first member device) 
  With regard to claim 13, the claim recites, “A computer-readable medium storing computer executable code for communications at a content-consuming device, comprising: sending a request to join a domain, the request including a particular make and model of the content-consuming device; receiving approval to join the domain based at least on the particular make and model of the content-consuming device; joining the domain in response to receiving the approval to join…”  However, Applicant’s specification does not specifically disclose code at the content-consuming device for joining the domain; rather, Applicant’s specification discloses the domain controller as joining the device to the domain; see PGPub [69], “…Domain controller 110 may thus ensure that the domain has not reached this limit before joining personal computer 118…”; see also [70], “…operation 310 represents that domain controller 110 joins personal computer 118 to domain…”  Furthermore, there is no disclosure that the joining is done in response to receiving approval.  The claim therefore comprises new matter and is rejected as failing to comply with the written description requirement.  Dependent claims 14, 16, 21-23 inherit the same deficiency and are rejected for the same reason.
With regard to claim 24, the claim recites, “A memory device having computer-readable instructions recorded thereon, the computer-readable instructions executable by a processor to program a computer to perform operations comprising: establishing a domain including devices of a specific make and model; obtaining a preview license including a policy that governs rights and restrictions applicable to digital content to control access to the digital content by the devices included in the domain, the preview license being obtained to control consumption of the digital content by the devices included in the domain; binding the preview license to the domain to enforce the policy on the domain…”  As discussed under ‘claim interpretation’, above, the claim is interpreted as being performed by processor corresponding to the server combination of Applicant’s specification.  However, Applicant’s specification does not disclose the server (license server or license/content server combination) as obtaining a license; Applicant’s specification discloses ‘generating or retrieving’ a license; see PGPub [84] and Fig. 7 #612.  The claim therefore comprises new matter and is rejected as failing to comply with the written description requirement.  Dependent claims 8, 11, 12, 25 inherit the same deficiency and are rejected for the same reason.
With regard to claim 24, the claim recites, “…identifying a make and model of a first member device for inclusion in the domain...”  Applicant’s specification discloses, “…In exemplary domain 128, each member device may be a PMP of a certain make and/or model. For instance, each member device of domain 128 may comprise a Microsoft® Zune™ 30 gigabyte (GB) media player…” (PGPub [38]).  This therefore discloses that domains may comprise devices of certain makes and models.  However, there is no disclosure in Applicant’s specification of identifying a make and model of a member device. The claim therefore comprises new matter and is rejected as failing to comply with the written description requirement.  Dependent claims 8, 11, 12, 25 inherit the same deficiency and are rejected for the same reason. 



 Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 2, 4, 8, 11-14, 16, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 13, the claims recite receiving a package including the digital content and a preview license associated with the digital content based at least on the content-consuming device being a member of the domain. The language, “based at least on the…device being a member of the domain”, is not clear.  The ‘based on’ term could refer to receiving (the receiving is based on device being a domain member), the package could be associated with content based on the device being a domain member, or the digital content could be based on the device being a domain member.  The claims are therefore rejected as being unclear.  Dependent claims 2, 4, 14, 16, 18-23 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation will be interpreted as: the receiving is based on the device’s being a member of the domain.
With regard to claims 4 and 16, the claims recite, ‘…the previous license being distributed...” There is insufficient antecedent basis for ‘the previous license’ in the claims.  The 
With regard to claim 12, the claim depends from claim 24, where the recited ‘device’ is interpreted as comprising the server, as discussed above under claim interpretation section.  However, Claim 12 recites method steps not being performed by the server device of claim 24, but rather method steps being performed at or by the first member device.  The claim is therefore indefinite under 35 USC 112, second paragraph, as the independent claim is directed to the server device, but the dependent claim 12 recites a method performed at/by a different device.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs.  
 With regard to claim 24, the claim recites, “...establishing a domain including devices of a specific make and model; obtaining a preview license including a policy that governs rights and restrictions applicable to digital content to control access to the digital content by the devices included in the domain, the preview license being obtained to control consumption of the digital content by the devices included in the domain; binding the preview license to the domain to enforce the policy on the domain…”  The claim recites obtaining a preview license governing rights by devices in the domain, and then further recites binding the preview license to the domain to enforce the policy on the domain.  Since the obtained preview license already 
 With regard to claim 24, the claim recites, “...establishing a domain including devices of a specific make and model; obtaining a preview license …to control access … by the devices included in the domain; binding the preview license to the domain; identifying a make and model of a first member device for inclusion in the domain…” The claim recites identifying a make and model of device for inclusion in the domain, but the domain had already been established and the license had already been bound to the domain.  The recited step of identifying therefore appears to be a repeated step.  The claim is therefore unclear and indefinite.  Dependent claims 25, 8, 11, 12 inherit the same deficiency and are rejected for the same reason.
With regard to claim 25, the claim recites each of the first member device and the second member device in the domain are portable media players of the particular make and model.  However, claim 25 depends from claim 24, which is directed to the server and server-side method; see claim interpretation, above.  Therefore, the member devices are beyond the scope of the claim.  

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 11-14, 16, 18-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerges (US Publications 2004/0103312), in view of OMA (“DRM Specification, 16 July 2004, attached as PDF file), in further view of Jogand-Coulomb (hereafter ‘J-C’) (US Publication 2008/0115225), in further view of Boccon-Gibaud (hereafter ‘B-G’) (US Publication 2007/0204078).
With regard to claims 1 and 13, Messerges discloses sending a request to join a domain ([9], “the device being added to the domain contacts a key issuer to complete its registration into the domain”, [20], “The authenticated communications between key issuer 105 and user equipment 101 comprise a challenge-response protocol whereby a unit certificate and domain information are exchanged…. The domain information includes information such as … register into an existing domain…”); 
the request including a particular make and model of the content-consuming device ([14], “…certificate…contains…public key and identification data (e.g., address or serial number)…”,  [25], “…Key issuer 105 authenticates the unit certificate (belonging to equipment 101) and then checks the domain information… If equipment 101 is being added to an existing domain, key issuer 105 looks up that domain's DRM public/private key pair in a database. Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103.”); 
receiving approval to join the domain based at least on the particular make and model of the content-consuming device; joining the domain in response to receiving the approval to join ([25], “…Key issuer 105 authenticates the unit certificate (belonging to equipment 101) and then checks the domain information… Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103. Key issuer 105 then sends equipment 101 the DRM certificate and the DRM private key utilized by the domain…”; [34], “…key issuer…registers the second device into the same domain as the first device. Finally, at step 315, key issuer 105 completes the registration of the second device into the existing domain…”, where the ‘joining’ is interpreted to be the result of the registering and not a separate step, as discussed above);
receiving a package  including … and a …license associated with the digital content based at least on the content-consuming device being a member of the domain, 
([21], “…DRM certificate, which is obtained via the authenticated communications with key issuer 105, is utilized by user equipment 101 when obtaining rights objects (i.e., licenses to digital content) from rights issuer 103. Rights issuer 103 utilizes the DRM certificate to authenticate equipment 101 and pass rights objects (licenses) associated with digital content to user equipment 101. Particularly, the DRM certificate comprises a DRM public key (the corresponding DRM private key is securely stored in user equipment 101), identification information (e.g., the unique serial number or model number belonging to the user equipment 
wherein the… license (rights object) controls … the digital content the content-consuming device is allowed to consume ([31] “…That is, it has domain information (e.g., domain name and private domain password) and has already obtained a DRM certificate that enables it to acquire rights to digital content from rights issuer 103…”; [21]),
enables each member device of the domain to consume the one or more portions of the digital content according to the … license being bound to the domain ([3], “…For example, a user may pay to access a certain digital work (e.g., a movie) a single time. Since all devices that are part of a domain share account information, any device may access the digital work. However, after any device accesses the work, all other devices will be prevented from accessing the work. Similarly, a user may choose to pay each time a digital work is accessed. Accessing the digital work by any device within the domain will cause the user's account to be charged accordingly.”);
consuming the one or more portions of the digital content controlled by the … license ([3], [25], [26]).
Messerges discloses sending unit certificate, comprising identification such as serial number.  OMA even more specifically discloses the request comprising particular make and model of the consuming device (page 34, yellow box; p. 33 lines 1-3; p. 34 3rd dash down).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges with the specific make and model information being sent as disclosed by OMA because OMA specifications define industry-wide interoperable mechanisms that would render 
Messerges discloses the domain request/approval method and the license based at least on the content-consuming device being a member of the domain, as discussed above, and OMA discloses specifying a particular make and model of user device as discussed above, but neither Messerges nor OMA specifically disclose the license comprising a preview license.  However, J-C discloses the license comprises a preview license associated with the digital content ([20], “…the preview content can be wirelessly transmitted between the devices 20, 30 (e.g., via the mobile operator's network, some other network, or directly between the devices 20, 30) or wirelessly accessed by the second user who gets a preview only (i.e., content is accessed by a second user, and the second user gets a license for preview only)…”; [27], “…file 90, which comprises content 100 and a header 110, and a license object 120…The header 110 contains information about the file 90 and can identify, for example, whether the content 110 is preview content…where to find the license object 120… The license object 120 (or "license" or "content license") is an entity that stores permissions or restrictions regarding the access of the content 100, if the content 100 is protected by DRM…”; [19], [2], [27], [44], [13]); 
wherein the preview license controls which one or more portions of the digital content the content-consuming device is allowed to consume, the one or more portions defining less than all of the digital content 
Messerges further discloses the license enables each member device of the domain to consume the digital content according to the license being bound to the domain, and further discloses consuming the content as controlled by the license, as discussed above, but does not specifically disclose the license enables or controls consuming the one or more portions of content according to the preview license.  However, J-C discloses the preview license, such that the preview license enables … to consume the one or more portions of the digital content according to the preview license ([44], “…the preview content is a shorter or lower-resolution version of the content that is being purchased...The user would be prevented from accessing the full version of the content until he purchases it…”; [13], “…the preview content can be a shorter version of the content (e.g., only a ten-second clip of a full song), can be a full-length version of the content but limited in quality (e.g., a lower-resolution, but full length, audio or video file), or a shorter version of the content that is also limited in quality (e.g., a ten-second clip of lower-resolution)…”) and consuming the one or more portions of the digital content controlled by the preview license ([15] “…When a first user connects the portable memory device 10 to his host device 20 (here, a cell phone), the first user can access the preview content with his host device 20 until the first user's access to the preview content expires according to the access rule…”).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges with the specific make and model information being sent as disclosed by OMA, with the further feature of a content-preview license as disclosed by J-C, because preview-access is a known technique to entice users to purchase full or additional access, therefore increasing profitability (See J-C, [1]).
Messerges discloses the domain request/approval method and further discloses content request and receipt of license and content ([35], “…once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204…”), but Messerges does not specifically disclose the content and license being received in a package. J-C also discloses content and preview licenses for consuming content (see figure 2, #80, comprising content and license object), but embodiments comprise the content being pre-loaded (see [19]) or transferred at a later time ([20]), not specifically being received as a package comprising digital content and license.  However, B-G discloses receiving a package  including the digital content and a … license associated with the digital content based at least on the content-consuming device being a member of the domain (Figure 1 and [57], “…In the example shown in FIG. 1, entity 102 uses a packaging engine 109 to associate a license 106 with the packaged content 104. License 106 is based on the policies 105 or other wishes of entity 102, and specifies permitted and/or prohibited uses of the content…”; [58], “…As shown in FIG. 1, packaged content 104 and licenses 106 can be provided to end users 108 by any suitable means…Packaged content 104 can be delivered to the user together with license 106 in a single package or transmission”).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the content-preview license as disclosed by J-C, with the 
 With regard to further elements of claim 13, J-C discloses computer-readable medium storing computer executable code for wireless communications ([46], ‘a computer-readable storage media stores computer-readable operational instructions (i.e., computer-readable program code) to perform the acts involved in these embodiments…’).  

With regard to claims 2 and 14, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claims 1 and 13 as discussed above.  J-C further discloses receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that the content-consuming device is allowed to consume one or more additional portions of the digital content ([14], [44], “…when a user no longer has access to the preview content (or at some other time, such as after a user accesses the content), the user can be given the opportunity to purchase or otherwise obtain a non-preview version of the content…both a new license object and a copy of the content are downloaded. This can occur, for example, if, for security reasons, the DRM system of the host does not allow the license object to be delivered separately from the content. This can also occur if the preview content is a shorter or lower-resolution version of the content that is being purchased.”).

With regard to claims 4 and 16, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claims 1 and 13 as discussed above.  Messerges further discloses comprising distributing the digital content and the … license to another content-consuming device as another member of the domain, the … license being distributed enabling the another content-consuming device to consume the one or more portions of the digital content according to the preview license being bound to the domain without the another content-consuming device acquiring an additional license ([35], “…As discussed above, once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204…” ).  B-G also discloses  a license that allows the second member device to consume … without receiving an additional license ([281], “…In this example, devices are registered to a home network domain which enforces a policy that allows up to 5 devices to belong to the domain at any one time…Carl's PVR and PC Alice's PC are able to enforce the obligation, and thus can play the content.”; [283], “…automated peer-to-peer discovery and notification services can be used, such that when one device obtains content or associated rights, other devices can automatically become aware of that content, thereby providing a virtual distributed library that can be automatically updated. For example, in one embodiment if one user obtains content or rights on a portable device at one location, then comes home, the user's family's devices can automatically discover and make use of those rights…”).  J-C discloses the preview license ([44], [34], [35]).

With regard to claims 18 and 21, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claims 1 and 13 as discussed above.  Messerges discloses accessing a content key contained in the …license by decrypting the content key with a domain private key that is specific to the domain sending the … license ([34], [35]); accessing the one or more portions of the digital content by decrypting the one or more portions of the digital content with the content key ([34], [35]); and consuming the one or more portions of the digital content ([34], [35]).  J-C discloses preview license ([44], [13], [15]), and  the content being consumed a limited amount of time or for a limited number of plays ([13], “…The access rule can state, for example, that access to the preview content expires after the preview content has been accessed a certain number of times (e.g., after three plays), after a certain amount of time (e.g., after one week), or both (e.g., after three plays in one week).

With regard to claims 19 and 22, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claims 1 and 13 as discussed above.  Messerges discloses each of the member devices in the domain are portable media players of the particular make and model ([18], “User equipment 101 comprises those devices such as computers, cellular telephones, personal digital assistants, . . . , etc. that are capable of running an application that renders digital content. For example, user equipment 101 may be a personal computer equipped with an application to "play" an MPEG Audio Layer 3 (MP3) file, with an application such as a standard MP3 player. Similarly, user equipment 101 may comprise a cellular telephone equipped to play an MPEG Video Layer 4 file with a standard MPEG video codec. Other possible embodiments for user equipment 101 include, but are not limited to, set-top boxes, car radios, networked MP3 rd dash down),   as cited above).. it is further noted that the language serves only to describe the nature of the member devices, and is not functionally related to the method recited, beyond the capability of the prior art device to be both portable and capable of rendering media).  It is noted that a domain comprising ‘a cellular telephone’ as disclosed above, would comprise a domain of ‘a particular make and model’ and would similarly comprise a portable media player.

 With regard to claims 20, 23, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claims 1 and 13 as discussed above.  B-G discloses domain membership is limited by a maximum number of member devices ([201], “…set some policy to limit the number of general-purpose devices to which the user can transfer the content, so that the user does not have the ability to act as a distribution agency…”).

With regard to claim 24, Messerges discloses establishing a domain including devices of a specific make and model ([24] “…In order to obtain the DRM certificate and the DRM private key, user equipment 101 and key issuer 105 must first execute a secure authentication protocol utilizing a unit certificate and unit private key that was installed on the equipment by the manufacturer. Domain information, such as the domain name, private domain password and 
obtaining a …license including a policy that governs rights and restrictions applicable to digital content to control access to the digital content by the devices included in the domain, the … license being obtained to control consumption of the digital content by the devices included in the domain 
binding the … license to the domain to enforce the policy on the domain ([26], “…Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. the DRM public key) in the DRM certificate. Rights issuer 103 will then digitally sign the rights object and provide it to equipment 101. The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the digital content. The content encryption key is encrypted with the DRM public key so it can be decrypted only using the DRM private key…”);
 identifying a make and model of a first member device for inclusion in the domain ([25], [25] as cited above); 
sending to the first member device of the domain…the digital content and the …license associated with the digital content ([21]);
enabling a second member device of the domain to consume the digital content ([3], “…For example, a user may pay to access a certain digital work (e.g., a movie) a single time. Since all devices that are part of a domain share account information, any device may access the digital work. However, after any device accesses the work, all other devices will be prevented from accessing the work. Similarly, a user may choose to pay each time a digital work is accessed. Accessing the digital work by any device within the domain will cause the user's account to be charged accordingly.”)as controlled by the… license by providing the package having the digital content and the… license embedded therein to the second member device of the domain ([35], “…As discussed above, once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user 
With regard to the language ‘make and model’, it is interpreted that the serial number or model number as disclosed by Messerges comprises information regarding make and model.  OMA even more specifically discloses the request comprising particular make and model of the consuming device (page 34, yellow box; p. 33 lines 1-3; p. 34 3rd dash down).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges with the specific make and model information being sent as disclosed by OMA because OMA specifications define industry-wide interoperable mechanisms that would render the combination applicable to a broad customer base, therefore potentially increasing profitability (see page 9, lines 1-2 of OMA). 
 Messerges discloses receiving the content and license as discussed above, but does not specifically disclose that the license comprises a preview license.  However, J-C discloses the license comprises a preview license associated with the digital content ([20], “…the preview content can be wirelessly transmitted between the devices 20, 30 (e.g., via the mobile operator's network, some other network, or directly between the devices 20, 30) or wirelessly accessed by the second user who gets a preview only (i.e., content is accessed by a second user, and the second user gets a license for preview only)…”; [27], “…file 90, which comprises content 100 and a header 110, and a license object 120…The header 110 contains information about the file 90 and can identify, for example, whether the content 110 is preview content…where to find the license object 120… The license object 120 (or "license" or "content license") is an entity that 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges with the specific make and model information being sent as disclosed by OMA, with the further feature of a content-preview license as disclosed by J-C, because preview-access is a known technique to entice users to purchase full or additional access, therefore increasing profitability (See J-C, [1]).
 Messerges discloses sending to the first member device of the domain… the digital content and the …license associated with the digital content as discussed above, but does not specifically disclose the content being sent as a package with the license embedded within.  However,  B-G discloses sending … a package having the digital content and the …license associated with the digital content embedded therein (Figure 1 and [57], “…In the example shown in FIG. 1, entity 102 uses a packaging engine 109 to associate a license 106 with the packaged content 104. License 106 is based on the policies 105 or other wishes of entity 102, and specifies permitted and/or prohibited uses of the content…”; [58], “…As shown in FIG. 1, packaged content 104 and licenses 106 can be provided to end users 108 by any suitable means…Packaged content 104 can be delivered to the user together with license 106 in a single package or transmission”).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the content-preview license as disclosed by J-C, with the 
With regard to further elements of claim 24, Messerges discloses memory device having computer-readable instructions recorded thereon, the computer-readable instructions executable by a processor to program a computer to perform operations ([[23]).

With regard to claim 11, Messerges in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 24 as discussed above.  J-C discloses wherein the preview license that is bound to the domain allows the second member device to consume either: the some but not all of the digital content, or the some or all of the digital content for a limited amount of time or for a limited number of plays ([20] (domain of mobile operator subscribers); [36] multiple users access content, as above; [34], “…As explained below, this allows multiple users to access the preview content 100 even after access to the preview content 100 expires for the first user…”; [38], “…the second user to access a preview version of the content…”).  However, J-C does not specifically disclose the second member allowed to consume the preview without receiving an additional license. 
Messerges discloses second member allowed to consume the preview without receiving an additional license.  ([35], “…As discussed above, once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for  ([281], “…In this example, devices are registered to a home network domain which enforces a policy that allows up to 5 devices to belong to the domain at any one time…Carl's PVR and PC Alice's PC are able to enforce the obligation, and thus can play the content.”; [283], “…automated peer-to-peer discovery and notification services can be used, such that when one device obtains content or associated rights, other devices can automatically become aware of that content, thereby providing a virtual distributed library that can be automatically updated. For example, in one embodiment if one user obtains content or rights on a portable device at one location, then comes home, the user's family's devices can automatically discover and make use of those rights…”).  

 With regard to claim 12, Messerges in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 24 as discussed above.  Messerges discloses the first member device has a domain private key that is specific to the domain, ([34], “…key issuer 105 completes the registration of the second device into the existing domain by using the secure network channel 107 to communicate the DRM private key 206 (utilized by every device within the domain) and a newly created DRM certificate 202 to the second device.”; [0035] “…In order to execute digital content 204, user equipment 101 must access DRM private key 206 and uses it to decrypt the content encryption key from rights object 205. Content 204 is decrypted, and is rendered by application 203. Logic circuitry 210 controls these functions…”), the digital content is encrypted with a content key, and the … license contains the content key encrypted by a domain public key that is specific to the domain, [0035] “…In order to execute digital content 204, user equipment 101 must access DRM private key 206 and uses it to decrypt the content encryption key from rights object 205. Content 204 is decrypted, and is rendered by application 203…”); accessing a content key contained in the …license by decrypting the content key with a domain private key that is specific to the domain sending the … license ([34], [35]); accessing the one or more portions of the digital content by decrypting the one or more portions of the digital content with the content key ([34], [35]); and consuming the one or more portions of the digital content ([34], [35]).  J-C discloses preview license ([44], [13], [15]), and  the content being consumed a limited amount of time or for a limited number of plays ([13], “…The access rule can state, for example, that access to the preview content expires after the preview content has been accessed a certain number of times (e.g., after three plays), after a certain amount of time (e.g., after one week), or both (e.g., after three plays in one week).

 With regard to claim 25, Messerges in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 24 as discussed above.  Messerges discloses each of the first member device and the second member device in the domain are portable media players of the particular make and model ([18], “User equipment 101 comprises those devices such as computers, cellular telephones, personal digital assistants, . . . , etc. that are capable of running an application that renders digital content. For example, user equipment 101 may be a personal computer equipped with an application to "play" an MPEG Audio Layer 3 (MP3) file, with an application such as a standard MP3 player. Similarly, user equipment 101 may comprise a cellular telephone equipped to play an MPEG Video Layer 4 file with a standard MPEG video codec. Other rd dash down),   as cited above). It is further noted that the language serves only to describe the nature of the member devices, and is not functionally related to the method recited, beyond the capability of the prior art device to be both portable and capable of rendering media).  


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerges (US Publications 2004/0103312), in view of OMA (“DRM Specification, 16 July 2004, attached as PDF file), in further view of Jogand-Coulomb (hereafter ‘J-C’) (US Publication 2008/0115225), in further view of Boccon-Gibaud (hereafter ‘B-G’) (US Publication 2007/0204078), in further view of Varadarajan (hereafter ‘V’ Publication 2004/0193544), in further view of Jerding (US Publication 2005/0240961).
With regard to claim 8, Messerges in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 24 as discussed above.  J-C further discloses the digital content is a video, the preview license indicates that member devices are allowed to consume the some but not all of the digital content ([13], “…the preview content can be a shorter version of the content (e.g., only a ten-second clip of a full song), can be a full-length version of the content but limited in such that member devices of the domain are allowed to consume the preview of the video with use of the preview license ([20] regarding domain, and [13] as above for preview of a video).  J-C discloses domain members accessing limited-content including videos, but does not specifically disclose the content comprising movies, or the movie preview comprising non-contiguous segments of the digital content that define a preview of the movie.   
However, V discloses the digital content is a movie…the some but not all of the digital content comprises … segments of the digital content that define a preview of the movie, such that member devices … are allowed to consume the preview of the movie with use of the preview license.  ([43] “…Billboard provides the subscriber with an option to request for a preview of any movie shown on the billboard or select a movie for viewing…”; [45], “…LBB manages the subscribers who are currently logged on to the system by providing appropriate responses to their actions such as preview requests, movie selections, or cancellation of selected movies. LBB performs the license management to suit the consequences arising out of the subscriber actions…”).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the content-preview license as disclosed by J-C, as modified by the technique of packaging content and license as disclosed by B-G, with the further feature 
It is additionally noted that it is well known in the art that a movie trailer or preview such as shown in a theater comprises ‘non-contiguous segments’ of digital content.  However, in the interest of compact prosecution, it is additionally noted that Jerding discloses a trailer for use as a preview, such that the some but not all of the digital content comprises non-contiguous segments of the digital content that define a preview of the movie ([79], “…The streaming video may also be a reduced portion of a MOD title movie as a preview. The reduced portion of the MOD title may be any segment of the MOD title of length set by a system operator at headend…”; [109], “…Typically the VOD stream control functions are disabled during trailers, as specified by the system operator in the rental option. The movie trailers are similar to movie trailers shown in movie theaters prior to the presentation of the feature presentation and are comprised of pre-edited segments of the entire movie or MOD title…”, where it is noted that editing of multiple segments renders at least a portion of the data segments to be no longer contiguous.) 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the content-preview license as disclosed by J-C, as modified by the technique of packaging content and license as disclosed by B-G, as modified by the feature of specifically providing movie previews as disclosed by V, with the further modification that the ‘preview’ comprise non-contiguous segments as disclosed by Jerding, because editing the selected segments would enhance marketability of the content.   

 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685